At the outset, let me 
convey the sincere condolences of the people and the 
Government of Liechtenstein to all those affected by 
the abhorrent terrorist attack in Kenya. Our thoughts 
are with the victims and their families.

For the second year in a row, the Assembly is 
meeting under the shadow of the crisis in Syria. It is the 
challenge of our time. No other situation in the recent 
past has so dramatically tested the United Nations 
ability to respond. And none has so starkly illustrated 
the limitations and the weaknesses of our multilateral 
system. Thousands of people have been killed in a 
brutal war, many of them women and children, and 
many of them victims of war crimes and crimes against 
humanity. Regional stability has been eroded. Millions 
of people are depending on humanitarian assistance, 
which is often impossible to deliver. Humanitarian 
access to those most in need, including the sick and 
the wounded, is being systematically denied owing 
to cynical political calculations. The humanitarian 
agencies have become a pawn in that perverted game.

Sadly, it took a particularly outrageous act to 
generate action in the Security Council: the use of 
chemical weapons, with hundreds of victims, including 
countless children. We are encouraged to see that the 
Council has decided to ensure the destruction of all 
chemical weapons in Syria. That should also provide 
new momentum to ensure that all remaining States join 
the Chemical Weapons Convention. Indeed, it should 
be a step towards the elimination of all weapons of 
mass destruction worldwide.

The use of chemical weapons in Syria has marked a 
watershed in the conflict. Nevertheless, that issue must 
not divert our attention away from the core problem: 
the fighting in Syria continues unabated, with blatant 
disregard for the civilian population and international 
humanitarian law. Weapons and ammunition cross the 
borders more easily than humanitarian assistance.

The recent breakthrough on the issue of chemical 
weapons shows that political progress is possible. 



Hopefully, that will create the momentum for the 
Council to finally live up to its responsibility: to end 
the supply of weapons, pressure the parties to the 
conflict to accept a ceasefire, work towards a political 
solution and prepare the ground for accountability for 
past crimes. There may be different views on who used 
chemical weapons in Syria, but everyone agrees that 
that use constitutes a crime against humanity and a war 
crime that must not go unpunished. It must therefore be 
put before a court of law, together with the countless 
other crimes committed, for an independent and 
impartial investigation.

Syria is our biggest collective failure with regard 
to accountability in recent history. The International 
Criminal Court (ICC) has been operational for more 
than a decade now. During that time, we have not 
witnessed any other situation in which crimes have 
been committed so systematically, on such a scale and 
for such a long time without any adequate response 
from the international community.

It is well documented that crimes have been and 
continue to be committed by all sides. That is precisely 
the type of crisis for which we established the ICC, and 
it is precisely the type of situation that led us to give 
the Security Council the competence to refer situations 
to the Court. In its recent resolution 2118 (2013), the 
Council made a limited statement on accountability. 
More determined and more concrete action must follow. 
A referral to the ICC will ultimately also contribute 
to a viable political future for the country, create 
accountability for those crimes, provide redress for the 
victims and establish the truth.

The establishment of the International Criminal 
Court has been the most significant development 
in international law for decades. Only the adoption 
of the Arms Trade Treaty earlier this year has come 
even close in terms of significance. With 122 States 
parties, the Court has attracted a strong following. But 
the emergence of an effective international judicial 
mechanism also poses challenges. We have mandated 
the Court to investigate and prosecute the most serious 
crimes under international law. And we have asked it 
to focus on those perpetrators who bear the greatest 
responsibility. Therefore, it cannot be surprising to 
anyone that the Court is dealing with individuals in 
leadership positions. We are satisfied that the Court 
follows the evidence, and that it does not shy away 
from investigating and prosecuting those in powerful 
positions. It is therefore implementing its mandate and 
not politicizing the work it does.

Recent events in Syria have reminded us of the 
importance of the amendments to the Rome Statute 
adopted in Kampala in 2010. We added provisions 
that criminalize the use of poisonous and other gases, 
whether they are used in international or in internal 
armed conflict. It is troubling that those provisions 
have become relevant so quickly. But the biggest steps 
forward are amendments to crimes of aggression. They 
complement the prohibition of the illegal use of force 
enshrined in the Charter of the United Nations. The 
most serious forms of the illegal use of force by one 
State against another will become a punishable offence 
before the ICC. The Court will thereby help enforce 
the core principle of the rule of law at the international 
level. With ratifications by Andorra, Cyprus, Slovenia 
and Uruguay earlier this week, we have come a 
significant step closer to our common goal, namely, 
the activation of the Court’s policy over crimes of 
aggression in 2017. Liechtenstein was the first country 
to ratify the amendments, and we will continue to assist 
in the ratification process.

Liechtenstein firmly believes in the responsibility 
to protect populations from crimes of atrocity. Clearly, 
we have much work left to do in order to put that 
norm into practice. Our inability to respond to the 
crisis in Syria demonstrates a crucial weakness in the 
system: the use of the veto, or its threat, in a manner 
incompatible with the purposes of the United Nations. 
That can make the Security Council irrelevant when it 
is most urgently needed. During this general debate, 
the President of France suggested a common code of 
conduct for Permanent Members of the Security Council 
(see A/68/PV.5). We strongly agree with that proposal. 
All five permanent members should be able to give the 
world one public commitment, that is, that they will 
not use their veto to block action aimed at ending or 
preventing crimes of atrocity. That would be crucial to 
enhancing the Council’s effectiveness and credibility. 
Unfortunately, we have not yet reached the point where 
we are able to bring the composition of the Security 
Council in line with the geopolitical realities of the 
twenty-first century. But the Council is also struggling 
to adjust its working methods to new challenges in order 
to better include the perspective of non-members in its 
decisions, which is a crucial ingredient for effective 
leadership. We will therefore continue our efforts to 



promote accountability and transparency in the work 
of the Council.

The rule of law and accountability have made 
steady progress in the work of the United Nations. 
Nevertheless, that progress remains abstract for 
countless individuals who are vulnerable to atrocities. 
Sexual violence in conflict has become a rampant 
phenomenon, with women and girls at particular risk of 
becoming victims. The ICC has made the fight against 
that scourge a priority. Most important, though, we 
must do our part as States. Liechtenstein fully supports 
the United Kingdom’s initiative to take greater action 
to end sexual violence during conflict. The fight 
against sexual violence must also play a central role 
in the larger context of the women, peace and security 
agenda. All of that requires stronger emphasis on the 
need to empower women. Many of our stated goals, 
from sustainable development to lasting peace, require 
the full participation of women. Otherwise, they are 
simply not attainable. In that regard, I am grateful for 
the leadership of the Secretary-General. We should all 
rally behind his call to make the twenty-first century 
the century for women.

The upcoming negotiations on the post-2015 agenda 
will be a crucial test of our ability to tackle challenges 
that will define the lives of future generations. We look 
forward to the leadership of the President of the General 
Assembly in that process. It is of course too early to 
offer a final assessment of the Millennium Development 
Goals. But we know that important unfinished business 
will be carried over into the sustainable development 
goals. Those new goals must be much more than just an 
extension of past efforts. They must aim at eradicating 
poverty and hunger once and for all, and finally ensure 
full equality between men and women. They must 
therefore be firmly rooted in human rights, respect for 
the rule of law and principles of good governance. The 
sustainable development goals will ensure sustainability 
only if they approach development in a holistic way. 
Most important, once we have agreed on our new goals, 
we need to become more serious in our commitment to 
achieving them. Let us therefore develop and apply an 
effective monitoring mechanism to show the world that 
we are indeed serious.

The post-2015 process will also be decisive in 
moving the General Assembly back to the centre of 
multilateral policy-making. Only the “G-193” provides 
the legitimacy and universality required for decisions 
of global impact and for setting standards that apply to 
all. This is our General Assembly. Let us use it.
